Notice of Allowance
	Claims 1-8, 10-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claims 1 and 16 the prior art of Hand et al. (US 6282736) as stated in the Non-Final Rejection on 03/08/2022 teaches first and second arms with contact points, however the arm of Hand et al. does not have the same function or intended use. As such, with the claim amendments to Claims 1 and 16 to incorporate the arm having first and second orifices, a third orifice in the midpoint, as well as the rotation of the arm relative to the midpoint is considered allowable over the prior art on record. 
	Additionally, with the amendments to Claim 12 turning it into independent form would not alter the reasoning for allowance, from the Non-Final Rejection on 03/08/2022. As previously stated, the prior art of Hand et al. (US 6282736) in view of Mirza (US 9597043) fails to disclose the flange being capable of having cross members arrange at an end of the channel member. Rather the prior art of Mirza does not utilize other structural supports to provide added strength to the extension of the surface. 
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673            

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
6/8/2022